Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page11ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page22ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page33ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page44ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page55ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page66ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page77ofof88
Case
 Case1:05-cv-08687-LAP
      1:05-cv-08687-LAP Document
                         Document147-2
                                  151 Filed
                                       Filed06/01/20
                                             05/29/20 Page
                                                       Page88ofof88




                               SO ORDERED.

                                                        June 1, 2020
